ORDER
PER CURIAM:
Rule to Show Cause entered by this Court on April 3, 1991, is discharged. It is ORDERED that respondent be and he is suspended from the Bar of this Commonwealth for a period of three years, retroactive to September 11, 1989, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is *300further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
LARSEN and FLAHERTY, JJ., did not participate in the consideration or decision of this matter.